Citation Nr: 0511529	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant had active duty from April 1977 to July 1980, 
and was discharged with an other than honorable discharge.  
This matter is before the Board of Veterans' Appeals (Board) 
from an August 2001 administrative decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that the appellant's 
service was under dishonorable conditions and a bar to VA 
benefits based on such service.  In July 2003 the case was 
remanded by the Board to provide notice.


FINDINGS OF FACT

1.  The appellant entered military service on April 26, 1977, 
with an initial enlistment of 3 years, and would have been 
discharged on April 25, 1980.

2.  On October 29, 1979, he received a conditional discharge 
under honorable conditions, in order to immediately re-enlist 
for a period of 4 years.

3.  His enlistment period was not completed; his service was 
terminated on July 17, 1980, by a discharge under other than 
honorable conditions.

4.  In July 1980 the appellant was discharged under other 
than honorable conditions for conduct triable by Court-
Martial; his multiple offenses, including possession of 
marijuana on December 1, 1977 (for which he received an 
Article 15), being absent without leave (AWOL) on May 3, 1979 
(for which he received another Article 15),  being AWOL on 
January 22 and 23, 1980, and being AWOL continuously from 
February 4, 1980 to May 27, 1980, were volitional and 
repetitive, and he was not insane at the time he committed 
them.  





CONCLUSION OF LAW

The appellant's discharge under other than honorable 
conditions from his period of service from April 26, 1977 to 
July 17, 1980 was for offenses that constituted willful and 
persistent misconduct; the discharge is considered to have 
been issued under dishonorable conditions and is a bar to VA 
benefits (exclusive of certain health care) based on such 
period of service.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 
C.F.R. §§ 3.12, 3.13 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The claim was considered on the merits.  The appellant was 
advised of VA's duties to notify and assist in the 
development of the claim.  A letter in March 2000 
specifically informed him what type of evidence might show 
that his service was not dishonorable.  May and June 2004 
letters from VA specifically informed him of the VCAA and of 
his and VA's respective duties in claims development.  The 
2004 letters, the administrative decisions in August 2001 and 
November 2001, the November 2001 statement of the case (SOC), 
and supplemental statements of the case (SSOCs) dated in 
October 2002 and February 2005, all notified the appellant of 
applicable laws and regulations, of what the evidence showed, 
and why his claim was denied.  While full notice did not 
precede the initial administrative decision in this matter, 
the claim was readjudicated after further notice was given.  
The appellant has had ample opportunity to respond, and is 
not prejudiced by any notice timing defect.  

Regarding notice content, in the June 2004 letter the 
appellant was specifically advised to submit any additional 
evidence or information he may have pertaining to his claim, 
which was equivalent to advising him to submit everything he 
had pertinent to the claim.  In a February 2005 statement he 
indicated that he had nothing further to submit.  The 
appellant has been notified of everything required, and is 
not prejudiced by the Board's proceeding without any further 
notice. 

Regarding the duty to assist, the RO obtained service 
personnel and medical records.  The appellant has not 
identified any pertinent evidence outstanding.  There is 
nothing further for VA to do to assist him.  VA's assistance 
obligations are also met.  He is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Service department records show that on April 26, 1977, the 
appellant commenced active duty in the Army, with an initial 
commitment of 3 years of active duty.  On October 29, 1979 an 
intervening honorable discharge was issued for the sole 
purpose of affording him the opportunity to reenlist (he was 
not eligible for complete separation on that date).  
Effective the following day he reenlisted for 4 years of 
active duty.   He remained on active duty until July 17, 
1980, when he was given an other than honorable discharge. 

The appellant's DD Form 214 reflects that his discharge for 
the period of active duty from October 30, 1979 until July 
17, 1980, was under other than honorable conditions.  The 
separation authority was "Chapter 10; AR 635-200".  The 
separation code was "JFS", and the reenlistment code was 
"RE-3B".  The narrative reason for separation was 
"Administrative discharge conduct triable by Court-
Martial".

The appellant's service department records reveals that he 
received an Article 15 for possession of marijuana on 
December 1, 1977; received another Article 15 for being AWOL 
on May 3, 1979; was AWOL on January 22 and 23, 1980; and was 
AWOL for a continuous period from February 4, 1980 to May 27, 
1980.  He surrendered to military authorities and was charged 
with being AWOL 113 days.  In June 1980 he signed a 
disposition form indicating he was aware that the issuance of 
a discharge under "other than honorable conditions" may 
make him ineligible for many or all benefits administered by 
VA.  On mental status evaluation in June 1980, he was 
psychiatrically cleared for administrative action deemed 
appropriate by his commander.  In a June 1980 statement, his 
commanding officer noted that he had become disillusioned 
with the military and that further retention would not be in 
the best interest of the Army.  He recommended approval and 
issuance of a discharge under other than honorable 
conditions.  A June 1980 record indicated that the veteran's 
request for a discharge for the good of the service under the 
provisions of Chapter 10, AR 635-200, was approved.  

A review of the veteran's service medical records reveals no 
complaints or findings indicative of a psychiatric problem.

In January 2000, the veteran submitted a claim seeking 
service connection for conditions including depression.  
Subsequently, he has submitted medical records dating from 
2001 indicating that he has been treated for depressive 
disorder.

The appellant contends that he was experiencing marital 
problems which led to his extended AWOL period.  He states 
that any offenses committed near the end of his military 
service were the first signs of his mental condition.  He 
also contends that he had honorable service up to the point 
of his extended AWOL period.  He submitted a copy of a 
Certification of Military Discharge, dated October 28, 2000, 
which indicates that the his service from April 26, 1977 to 
October 29, 1979 was terminated by an Honorable Discharge.  

III. Analysis

"Veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions "other than dishonorable."  38 
U.S.C.A. § 101(2).  Pension, compensation, and dependency and 
indemnity compensation (DIC) are not payable unless the 
period of service based on which the claim was made was 
terminated by discharge or release under conditions other 
than dishonorable.  38 C.F.R. § 3.12(a).  
When a serviceman receives an other than honorable discharge, 
VA must decide whether the character of such discharge is 
honorable or dishonorable (and not qualifying for VA 
benefits).  Applicable law and regulation itemize conditions 
under which an other than honorable discharge would be 
considered dishonorable, among them are acceptance of an 
undesirable discharge to escape trial by general court 
martial, and willful and persistent misconduct.  38 U.S.C.A. 
§§ 101(2), 5303; 38 C.F.R. § 3.12(d).  

A discharge or release is considered to have been issued 
under dishonorable conditions where the discharge was given 
under other than honorable conditions if it is determined 
that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not 
be considered willful and persistent misconduct if service 
was otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).

A discharge to reenlist is only a "conditional discharge" if 
it was issued during a peacetime era and was prior to the 
date the person was eligible for an unconditional discharge.  
38 C.F.R. § 3.13(a)(3).  The entire period of active service-
the period of service preceding the conditional discharge and 
the period of service under the obligation of the 
reenlistment contract-constitutes one period of service and 
entitlement to VA benefits is determined by the character of 
the final termination of such period of active service.  38 
C.F.R. § 3.13(b).  Despite the fact that only a conditional 
discharge may have been issued, a person shall be considered 
to have been unconditionally discharged or released from 
active military service when the following conditions are all 
met: (1) the person served in the active military for the 
period of time that the person was obligated to serve at the 
time of entry into service; (2) the person was not discharged 
or released from such service at the time of completing that 
period of obligation due to an intervening enlistment or 
reenlistment; and (3) the person would have been eligible for 
a discharge or release under conditions other than 
dishonorable at that time except for the intervening 
enlistment or reenlistment.  38 C.F.R. § 3.13(c).

The appellant commenced active duty on April 26, 1977 with an 
initial commitment of 3 years of active duty.  His scheduled 
release from this enlistment would have been April 25, 1980.  
On October 29, 1979, prior to the expiration of that 
enlistment, he was discharged for immediate reenlistment for 
a four-year period.  He did not complete the four-year re-
enlistment obligation because he was discharged in July 1980 
under other than honorable conditions in lieu of a court 
martial based on his offenses in service including a 113-day 
period AWOL.  

While the appellant is correct that he was given an honorable 
discharge on October 29, 1979, that conditional discharge was 
only to permit him to reenlist and was prior to April 25, 
1980 when he would have been eligible for an unconditional 
discharge.  Nevertheless, he did remain in service beyond 
April 25, 1980, when his initial enlistment in April 1977 
would have been completed had it not been prematurely 
interrupted with a separation solely to reenlist.  He could 
be considered to have been unconditionally discharged on 
April 25, 1980, if he were eligible for a release under 
conditions other than dishonorable at that time.  However, he 
was then in the midst of an extended AWOL which was one of 
the number of offenses leading to his other than honorable 
discharge.  Furthermore, his additional offenses leading to 
the other than honorable discharge all took place during the 
period of time that would have been encompassed by his 
initial enlistment.  These offenses reflect willful and 
persistent misconduct, which would have precluded his 
discharge on April 25, 1980 under conditions other than 
dishonorable.  [It appears that the provisions of 38 C.F.R. § 
3.12(d)(1) (that a discharge be deemed dishonorable if 
accepted to escape trial by general court martial may also 
apply (although it is unclear whether a general court martial 
was the type of court martial which was planned).]  

In summary, the offenses leading to the appellant's other 
than honorable discharge were committed by him of his own 
volition and were repetitive; there was misconduct which was 
both willful and persistent; and the other than honorable 
discharge was not for an isolated minor offense.   There is 
no evidence that he was insane at the time he committed the 
acts in question.  See 38 C.F.R. § 3.12(b).  Based on all the 
evidence, the Board concludes that the period of active duty 
from April 26, 1977 to July 17, 1980 ended with an other than 
honorable discharge due to willful and persistent misconduct, 
and such period of service must be considered dishonorable, 
and a bar to VA benefits based on such period of service.


ORDER

The appeal to establish that the character of the appellant's 
discharge is not a bar to VA compensation benefits is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


